UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50298 ORAMED PHARMACEUTICALS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 98-0376008 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Hi-Tech Park 2/4 Givat Ram PO Box 39098 Jerusalem, Israel (Address of Principal Executive Offices) (Zip Code) + 972-2-566-0001 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of April 8, 2014, there were 9,942,589 shares of the issuer’s common stock, $0.012 par value per share, outstanding. ORAMED PHARMACEUTICALS INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 1 ITEM 1 - FINANCIAL STATEMENTS 1 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4 - CONTROLS AND PROCEDURES 8 PART II - OTHER INFORMATION 9 ITEM 2 - UNREGISTERED SALESES OF SECURITIES AND USE OF PROCEEDS 9 ITEM 6 - EXHIBITS 10 As used in this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our” and the “Company” mean Oramed Pharmaceuticals Inc. and our wholly-owned Israeli subsidiary, Oramed Ltd., unless otherwise indicated.All dollar amounts refer to U.S. Dollars unless otherwise indicated. On February 28, 2014, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.496 to $1.00. Unless indicated otherwise by the context, statements in this Quarterly Report on Form 10-Q that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS ORAMED PHARMACEUTICALS INC. (A development stage company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF FEBRUARY 28, 2014 ORAMED PHARMACEUTICALS INC. (A development stage company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF FEBRUARY 28, 2014 TABLE OF CONTENTS Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: Balance sheets F-2 Statements of comprehensive loss (income) F-3 Statements of changes in stockholders’ equity F-4 - F-6 Statements of cash flows F-7 Notes to financial statements F-8 - F-14 ORAMED PHARMACEUTICALS INC. (A development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) U.S. dollars February 28, August 31, Assets CURRENT ASSETS: Cash and cash equivalents $ $ Short term deposits Marketable securities Restricted cash Prepaid expenses and other current assets Related parties Grants receivable from the chief scientist 58,412 T o t a lcurrent assets 8,644,276 LONG TERM DEPOSITS AND INVESTMENT 4,593 AMOUNTS FUNDED IN RESPECT OF EMPLOYEE RIGHTS UPON RETIREMENT 5,545 PROPERTY AND EQUIPMENT, NET 5,768 T o t a lassets $ $
